865 F.2d 1257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert Leon CROWE, Petitioner-Appellant,v.James JOHNSON, Warden, Respondent-Appellee.
No. 88-6718.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1988.Decided:  Dec. 22, 1988.Rehearing Denied Jan. 27, 1989.

Herbert Leon Crowe, appellant pro se.
Robert Homer Anderson, III (Office of the Attorney General of Virginia), for appellee.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Herbert Leon Crowe seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Crowe v. Johnson, C/A No. 87-874-AM (E.D.Va. June 21, 1988).  We deny Crowe's motion for a hearing and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We note that the district court analyzed Crowe's claim that the trial court erred in refusing to instruct on unlawful wounding in regard to Crowe's assault on police officer Alt.  While we agree with the district court's reasoning, our review of Crowe's petition indicates this claim may, in reality, have concerned Crowe's assault on store manager Thakur.  In any event, regarding the assault on Thakur, we conclude that Crowe failed to show that the unlawful wounding instruction was warranted by the evidence and, accordingly, he is not entitled to relief on this claim.   Hooper v. Evans, 456 U.S. 605 (1982)